department of the treasury person to contact employee id number tel fax refer reply to ap in re eo determination form required to be filed tax period s ended last day to file a petition with the united_states tax_court peals office internal_revenue_service alpha road suite mc 8000nwsat dallas tx date nov uil code legend o j certified mall dear this is a final adverse determination as to your exempt status under sec_501 cx3 of the internal_revenue_code irc it is determined that you do not qualify as exempt from federal_income_tax under sec_501x3 following reason s a substantial part of our adverse determination was made for the ment assistance to home buyers to your activities consists of providing down pay rs and other real-estate related finance the assistance you rely on home selle m these down payment assistance transactions businesses that stand to benefit fro home seller corresponds to the amount of the down your receipt of a payment from the payment assistance provided in substantially_all of your down payment assistance transactions the manner in which you operate demonstrates you are operated primarily to further your insiders’ business interests therefore you are operated for a substantial nonexempt purpose in addition your operations further the private interests of the persons that finance your activities accordingly you are not operated exclusively for exempt purposes described in sec_501 c contributions to your organization are not deductible under code sec_170 you you are required to file federal_income_tax retums on the form indicated above - should file these retums within days from the date of this letter unless a request for an extension of time is granted file the retums in accordance with their instructions and do not send them to this office processing of income_tax retums and assessment of any taxes due will not be delayed because you have filed a petition for declaratory_judgment under code sec_7428 if you decide to contest-this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c we will notify the appropriate state officials of this action as required by code section '6104 c you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter this letter supersedes our letter dated date s’ charles fisher team manager
